Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Communication
1.	This office Action is in response to a communication received on February 01, 2022.
Claims 1-4, 6-8, 10-14, 16-18, and 20 are pending in this application.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner had contacted applicant’s representative and authorization for this examiner's amendment was given by the applicant's representative Carl T. Reed (Reg. No. 45,454), on 02/11/2022.

Amendment to the claims
The following amended claims will replace all prior versions and listings of claims in the application.
(Currently Amended)	A method for detecting cost-anomalies in a disaster recovery system, the method comprising:
collecting data from assets associated with the disaster recovery system, the data including time series data;
performing a plurality of time series analysis on at least a time series included in the time series data using a plurality of models, wherein each of the plurality of models is configured to determine expected values of the time series;
determining that a first model from the plurality of models provides a best fit to the time series;
determining a normal zone for the time series based on residuals of the first model, wherein the residuals include differences between the expected values and actual values of the time series and wherein both an upper limit and a lower limit of the normal zone are adjustable to control a sensitivity; 

determining a cause of the outliers in the disaster recovery system; and
alerting a user to newly detected outliers.  

(Original) The method of claim 1, wherein each asset is associated with a unique identifier.

(Original) The method of claim 2, wherein the collected data includes a plurality of time series, wherein a first time series is associated with the disaster recovery system, a second time series is associated with a particular asset, and a third time series is associated with a plurality of the assets.

(Original) The method of claim 1, wherein the plurality of time series analysis includes a regression operation.

(Cancelled) 

(Original) The method of claim 1, further comprising determining that an outlier is incorrectly classified and changing the classification of the outlier.

(Original) The method of claim 1, further comprising performing the plurality of time series analysis such that at least a subset of business patterns are included in the analysis.

(Original) The method of claim 7, further comprising detecting a potential new business pattern.

(Cancelled) 

(Original) The method of claim 1, further comprising displaying results in a calendar or in a graph.

(Currently Amended) 	A system configured to detect cost-anomalies in a disaster recovery system, the system comprising:
storage, processors, and memory, wherein the storage processors and memory are configured to: 
collect data from assets associated with the disaster recovery system and stored in the storage, wherein the collected data is stored in the storage as a plurality of time series;
perform a plurality of time series analysis on at least a time series included in the plurality of time series using a plurality of models on the collected data, wherein each of the plurality of models is configured to determine expected values of the time series;
determine that a first model from the plurality of models provides a best fit to the time series;
determine a normal zone for the time series based on residuals of the first model, wherein the normal zone includes an upper limit and a lower limit and wherein the residuals include differences between the expected values and actual values of the time series and wherein both an upper limit and a lower limit of the normal zone are adjustable to control a sensitivity; 
determine outliers associated with the time series by applying the normal zone to an output of the first model, wherein the outliers are outside of the normal zone, wherein the outliers include the cost anomalies in the disaster recovery system and wherein a number of the determined outliers is based on the sensitivity; 
determining a cause of the outliers in the disaster recovery system; and
alerting a user to newly detected outliers.  

(Original) The system of claim 11, wherein each asset is associated with a unique identifier.

(Original) The system of claim 12, wherein the plurality of time series includes at least one of a first time series s associated with the disaster recovery system, a second time series associated with a particular asset, and a third time series associated with a plurality of the assets.

(Original) The system of claim 11, wherein the plurality of time series analysis includes a regression operation.

(Cancelled) 

(Original) The system of claim 11, wherein the system is configured to determine that an outlier is incorrectly classified and is configured to change a classification of the outlier.

(Original) The system of claim 11, wherein the plurality of time series analysis accounts for at least a subset of predefined business patterns.

(Original) The system of claim 17, further wherein the system is configured to detect a potential new business pattern.

(Cancelled) 

(Previously Presented) The method of claim 1, wherein the cost anomalies are presented in a user interface that allows a user to interact with the cost anomalies and wherein the cost anomalies are associated with assets protected by the disaster recovery system identified by the outliers. 

Reasons for allowance
3.	The following is an Examiner's statement of reasons for allowance:
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection were reconsidered and claim rejections were withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed February 01, 2022, pp. 6-10), and examiner’s amendment, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). A 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
6.       Claims 1-4, 6-8, 10-14, 16-18, and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/SM A RAHMAN/Primary Examiner, Art Unit 2458